Citation Nr: 1333561	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, inter alia, denied reopening the Veteran's claim for service connection for PTSD. 

The Veteran was afforded a conference with a Decision Review Officer (DRO) in March 2007.  A copy of the DRO conference report has been associated with the Veteran's claims file. 

In March 2009 and August 2011 the Board remanded the case for additional development of the Veteran's reported in-service stressors. The requested development has been substantially complied with and the claim is ready for appellate review. 

The Board has considered the applicability of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this regard the record reflects diagnoses of depression disorder and major depression disorder.  However, the diagnoses predate the appeal period.  Moreover, while major depressive disorder was noted in private treatment records of May 2008, the same was noted to be in remission.  Therefore, the Board finds that there is no current diagnosis of an additional psychiatric disability during the appeal period and the holding in Clemons is not applicable in the present case.  

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is seeking service connection for PTSD.  In a March 2011 statement, the Veteran stated that his stressors pertained to his experiences while serving in both Vietnam and Panama as a medic.  He stated that being a medic put him in contact with a variety of casualties and to this day he has nightmares regarding these horrific experiences.  

A review of the claim file reveals that service in the Republic of Vietnam has not been confirmed.  However, the record does show that the Veteran served in Panama.  The Veteran's DD-214 reflects his military occupational specialty was medical specialist.  Moreover, the record contains a diagnosis of PTSD.  In March 2007, a private psychiatrist linked the PTSD diagnosis to the Veteran's alleged in-service stressor events in Vietnam (service that has not been confirmed).  

However, the Veteran has not been afforded a VA examination to determine if he has PTSD related to his claimed in-service stressors for his service in Panama.  For purposes of this remand, the Board finds that the Veteran's accounts of his duties in Panama as a medic are consistent with his service.  Considering that service in Panama has been confirmed, a VA examination is needed to properly decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of the currently diagnosed PTSD; and whether the PTSD is due to the claimed experiences in Panama while serving as a medial specialist.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include a copy of this remand, the service treatment records and the service personnel records.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

(a)  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders? 

(b)  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his experiences while serving as a medical specialist in Panama?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

2.  Following completion of the foregoing, the AMC/RO must review the claim folder and ensure that all of the foregoing development has been conducted and completed in full.  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


